Citation Nr: 1138415	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  10-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial compensable evaluation for lumbosacral spine strain.

2. Entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from November 2008 to December 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

In a June 2011, statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to increased evaluations for lumbosacral spine strain and traumatic brain injury.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an initial compensable evaluation for lumbosacral spine strain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased initial evaluation for traumatic brain injury.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2010).  The appellant has withdrawn the issues of entitlement to increased initial evaluations for lumbosacral spine strain and traumatic brain injury; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeal is dismissed.


ORDER

The issue of entitlement to an initial compensable evaluation for lumbosacral spine strain is dismissed.

The issue of entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury is dismissed.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


